Case: 3:09-cr-00181-WHR-MRM Doc #: 122 Filed: 08/12/20 Page: 1 of 2 PAGEID #: 583




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                        WESTERN DIVISION AT DAYTON


UNITED STATES OF AMERICA,

                                Plaintiff,            :      Case No. 3:09-cr-181
                                                             Also 3:16-cv-265

                                                             District Judge Walter H. Rice
          -   vs   -                                         Magistrate Judge Michael R. Merz

ELMO BAILEY,

                                Defendant.            :



                        REPORT AND RECOMMENDATIONS




          This criminal case is before the Court on Defendant’s Motion to Vacate under 28 U.S.C. §

2255 (ECF No. 115). After the Sixth Circuit granted Bailey permission to procced with this second

§ 2255 Motion, the Magistrate Judge ordered the United States to answer (ECF No. 120). The

United States has now done so (Response, ECF No. 121).

          In its Response, the United States concedes that the Court has jurisdiction to decide the

Motion to Vacate, that the Motion was timely filed, and that Bailey is entitled to relief on the

merits.

          Bailey pleaded guilty to Count Two, conspiracy to commit Hobbs Act robbery, and Count

Four, possession of a firearm in relation to a crime of violence in violation of 18 U.S.C. § 924(c),

predicated on the Count Two conviction. In light of United States v. Davis, 139 S. Ct. 2319 (2019),

                                                  1
Case: 3:09-cr-00181-WHR-MRM Doc #: 122 Filed: 08/12/20 Page: 2 of 2 PAGEID #: 584




Hobbs Act conspiracy is no longer a crime of violence under § 924(c). United States v. Ledbetter,

929 F.3d 338, 360-61 (6th Cir. 2019). Davis applies retroactively to cases on collateral review. In

re Franklin, 950 F.3d 909, 910 (6th Cir. 2020). Therefore it is respectfully recommended that

Bailey’s conviction on Count Four be vacated.

       As to remedy

               The United States respectfully submits that re-sentencing Mr. Bailey
               proves the appropriate relief. (footnote omitted) Given the nature of
               the remaining charge and the facts to which Mr. Bailey admitted at
               the plea hearing, re-sentencing on Count Two would allow this
               Court to “reevaluate the entire aggregate sentence to ensure that the
               defendant receives the appropriate [disposition].” (footnote omitted)
               Pasquarille v. United States, 130 F.3d 1220, 1222 (6th Cir. 1997)
               (affirming district court’s resentencing on remaining count where §
               924(c) conviction vacated).

(Response, ECF No. 121, PageID 580). Because felony sentencing is a matter peculiarly reserved

to the discretion of District Judges, the MJU makes no recommendation on this request.



August 12, 2020.

                                                            s/ Michael R. Merz
                                                           United States Magistrate Judge




                                                2
